Citation Nr: 0637590	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3, Entitlement to service connection for explosive disorder, 
to include as secondary to post-traumatic stress disorder.

4.  Entitlement to service connection for drug and alcohol 
addiction, to include as secondary to post-traumatic stress 
disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of service connection for schizophrenia, 
post-traumatic stress disorder (PTSD), explosive disorder, 
drug and alcohol addiction, hearing loss and tinnitus are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The medical evidence of record does not relate the current 
diagnosis of hepatitis C to military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The RO's letter in November 2003, as 
well as other letters, advised the veteran of the foregoing 
elements of the notice requirements.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004); Overton v.  Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Board 
does not find that any additional medical 


examinations are necessary regarding the claims addressed 
herein.  38 C.F.R. § 3.159(4)(C).  The Board finds there is 
no evidence of hepatitis C during service.  Moreover, this 
condition is not shown until thirty years after the veteran's 
discharge from the service.  Finally, there is no competent 
evidence of record indicating that there may be a nexus 
between the veteran's current hepatitis C and the veteran's 
active duty service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Analysis

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, the veteran served on active duty from November 
1966 to May 1968.  The veteran's service medical records 
consist of an entrance medical examination 


report dated in November 1966, as well as subsequent medical 
treatment reports, and the veteran's separation examination, 
performed in April 1968.  The record reflects that the 
veteran received dental treatment while in the service, 
however, there are no notations of hepatitis C, or anything 
relative thereto, in the veteran's service medical reports.  

A review of the veteran's post service medical records 
revealed that he was first diagnosed with hepatitis C in 
1999.  A VA general physical examination, performed in March 
2000, noted the veteran's history of being diagnosed with 
hepatitis C.  The report noted that the veteran denied having 
ever received any blood transfusions.  It noted that he did 
have tattoos, and that he had a history of intravenous (IV) 
drug use about twenty years earlier.  The diagnoses included 
hepatitis C.  A VA psychiatric examination, performed in 
March 2000, noted the veteran's history of heavy drug abuse, 
including heroin, cocaine, and alcohol abuse.  The report 
noted that he had quit taking illegal drugs about six years 
earlier, and had received Methadone treatment for four or 
five years after that.  Post service treatment records, dated 
from 1999 to 2005, include multiple notations of a history of 
IV heroin use.  

On a questionnaire for hepatitis risk factors completed in 
March 2004, the veteran indicated that he had never used IV 
drugs or intranasal cocaine.  He indicated that he had not 
received a blood transfusion and had never engaged in any 
high-risk sexual activity.  Where asked whether he had any 
tattoos or body piercing, he indicated "yes, after service 
at a clean shop."  Finally, the veteran indicated that he 
shared razor blades with fellow soldiers while in the 
service.  In April 2004, the veteran submitted a statement 
indicating that he never used any IV drugs.

Although the medical evidence of record shows otherwise, the 
veteran indicates that he never used IV drugs or intranasal 
cocaine.  He has also stated that he has not received a blood 
transfusion or engaged in high-risk sexual activity.  
However, the veteran has stated that he shared razors in 
service, and after service discharge had tattoos.

The Board is aware of the veteran's own assertions as to his 
initially contracting hepatitis C while receiving inservice 
dental treatment.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as the etiology of his hepatitis C.  See Bostain, 11 
Vet. App. at 127; see also Routen, 10 Vet. App. at 186 ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In this, and in other cases, only medical evidence may be 
considered to support Board findings as to the etiology of a 
disorder.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board must point to medical 
evidence to support its findings.  Cosman v. Principi, 3 Vet. 
App. 503, 506 (1992).  In this case, there is no medical 
evidence which provides even an approximate balance of 
positive and negative evidence regarding service origin.  See 
38 U.S.C.A. § 5107(b).  Based on the evidence of record, the 
Board must find that service connection for hepatitis C is 
not warranted.


ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran contends that his military service resulted in 
schizophrenia and PTSD.  He further alleges that he has an 
explosive disorder and drug and alcohol condition, secondary 
to PTSD.  In support of his claims, he alleges that was 
attacked by an officer during service, who grabbed him by the 
neck and groin while pinning him up against a wall.

A review of the veteran's service medical records reveals a 
January 1967 treatment report noted the veteran's complaints 
of nervousness and difficulty sleeping.  The 


report concluded with a diagnosis of anxiety.  A March 1967 
treatment report noted his complaints of free floating 
anxiety, and concluded with a diagnosis of situational 
reaction, for which he was prescribed Librium.  The report of 
a psychiatric evaluation performed in April 1968, diagnosed 
immature personality, and recommended the veteran's discharge 
from the service.  On a report of medical history, completed 
in April 1968, the veteran reported a history of nervousness, 
and the report listed a finding of anxiety.
  
Post service medical treatment records revealed generalized 
anxiety disorder, panic disorder with agoraphobia, major 
depressive disorder, PTSD, drug and alcohol abuse in 
remission, physical abuse of adult, and sexual abuse of 
adult.  The earliest documented post service complaints of a 
psychiatric condition was in July 1983.  This report noted 
the veteran's history of a nervous condition and sleep 
disorder, for which he reportedly was taking Valium.

Under the circumstances of this case, a VA psychiatric 
examination is necessary to provide a record upon which a 
fair, equitable, and procedurally correct decision on these 
claims can be made.  38 C.F.R. § 3.326 (2006).

A review of the veteran's service medical records reflects 
treatment for bilateral otitis media, including a notation of 
probable neurosensory hearing loss, bilaterally, in April 
1967.  His report of separation, dated in April 1968, listed 
the veteran's hearing acuity at 15/15, bilaterally, on spoken 
voice testing. 

Post service treatment records include audiological 
examination findings in 2004 which include diagnoses of 
bilateral sensorineural hearing loss.  

After reviewing the veteran's claims folders, the 
circumstances of this case warrant that a VA audiological 
examination be obtained to determine whether the veteran 
currently has bilateral hearing loss and tinnitus, and if so, 
whether these disorders are related to his active duty 
service.  In conducting this examination, the VA examiner 
should take and record a detailed history of the veteran's 
noise exposure, before, during and since his discharge from 
the service.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for a 
psychiatric disorder, drug and alcohol 
addiction, hearing loss and tinnitus, 
since October 2005.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims files.  

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any psychiatric disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies, 
to include psychological testing and 
evaluation, must be accomplished.  The 
claims files must be made available to 
and reviewed by the examiners in 
conjunction with the examination.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed 
psychiatric disorder is related to the 
veteran's active duty service.  If a 
diagnosis of PTSD is made, the examiner 
must describe the alleged stressor upon 
which this diagnosis is based, and 
whether it is was sufficient to produce 
PTSD.  Moreover, if a diagnosis of PTSD 
is made, the examiner must state whether 
drug and alcohol addiction and explosive 
disorder, if found, are due to or 
aggravated by PTSD.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The veteran must be afforded a VA 
examination to ascertain the etiology of 
any hearing loss and tinnitus 


found.  The claims files must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
tests or studies necessary to make these 
determinations must be ordered.  The 
examiner must report a detailed history 
of the veteran's noise exposure, before, 
during, and after his discharge from the 
service.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any current hearing 
loss and tinnitus found is related to the 
veteran's military service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


